Title: To Thomas Jefferson from Thomas S. Kennedy, 14 January 1803
From: Kennedy, Thomas S.
To: Jefferson, Thomas


          
            Sir,
            Baltimore 14th January 1803
          
          I have just seen your Excellency’s nomination of Mr. Monroe to the appointment of Minister to France &c announc’d in the public prints. If this information be correct, there is no doubt of the Senate’s Concurrence, in which event ’tis probable Mr. Monroe will shortly be at Washington
          Should the office of Secretary to the Embassy be vacant upon his arrival there, and this be the first application you have had, or there is no other person for whom your Excellency is particularly interested, I would beg leave to solicit the favour of your Interest in my behalf for that Birth—   I can if necessary procure the most satisfactory recommendations, and your Excellency cannot in the present case I am sure do a greater good than promoting my advancement to that place.   My Constitution is very much impaired, by two years close confinement in prosecuting the study of the Law, which would render a Voyage across the Atlantic very desirable if I could conveniently accomplish it, and besides it might be a step of incalculable advantage, in facilitating my future fortune in Life—   These Sir are the reasons for wishing to obtain your Excellency’s patronage on the present occasion—   I have written to several Gentlemen High in office, to the same effect, with some of whom I have the Honour to be slightly aquainted
          I am Sir with profound Respect your Excellency’s most Obd H St
          
            Thomas Seilles Kennedy
          
        